Citation Nr: 1422118	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-16 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a lumbar spine disability, claimed as lower back pain.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.



REPRESENTATION

Veteran represented by:	Christopher Boudi, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1962 to September 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision in which the RO denied the Veteran's claims for service connection for a lumbar spine condition, PTSD and tinnitus.  In February 2008, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

In July 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing has been associated with the claims file.  Per their requests, the Veteran was provided with a copy of the hearing transcript in November 2013 and his attorney was provided with a copy of the hearing transcript in March 2014.

As noted above, in the September 2007 rating decision, the RO denied service connection for PTSD.  However, given the evidence of record (including a diagnosis of depressive disorder) the Board has recharacterized the matter pertaining to service connection for psychiatric impairment as  encompassing the third matter reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

It is further noted that, in characterizing this claim, the Board is mindful that a claim for service connection for a nervous condition, namely borderline personality disorder, was previously denied in a March 1979 rating decision, and a petition to reopen such a claim was denied in a June 1986 administrative decision.  Such raises a question as to whether a request to reopen this previously denied claim for service connection for a nervous condition is before the Board.  However, the instant appeal involves alleged PTSD and a diagnosis of depressive disorder, neither of which (or other acquired psychiatric disorder) was manifest at the time of the March 1979 and June 1986 denials.  Accordingly, the Board finds that the instant claim must be considered on a de novo basis, as original service connection claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals a copy of the July 2013 hearing transcript.  The remaining documents in Virtual VA consisted of various adjudicatory documents that were duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The Board's decision addressing the claims for service connection for tinnitus and a lumbar spine disorder is set forth below.  The remaining claim on appeal is addressed in the remand following the order; this matter is being remanded to the RO for further action.  VA will notify the Veteran when further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran has credibly asserted that he began experiencing tinnitus during service, and that it has continued to the present.

3.  Although the Veteran was treated following an in-service injury for a minor muscle strain, and has generally asserted experiencing lower back pain, no competent, probative evidence indicates that the Veteran currently has, or at any point pertinent to this appeal has had, a diagnosis of chronic lumbar spine disability underlying his complaints that is in any way medically-related to service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for a lumbar spine disability, claimed as lower back pain, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the Board's favorable disposition of the claim for service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate this matter has been accomplished.

As for the remaining claim herein decided, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A.    § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, an October 2006 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate claim for service connection for lower back pain.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  The September 2007 rating decision reflects the RO's initial adjudication of this claim for service connection after the issuance of the October 2006 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records as well as the Veteran's VA outpatient and private treatment records.  Also of record and considered in connection with the matter herein decided is the transcript of the Veteran's Board hearing, along with various written statements provided by the Veteran and his attorney, on his behalf.  The Board finds that no additional RO action on this claim, prior to appellate consideration, is required.

As for the Board hearing, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the July 2013 hearing, the undersigned enumerated the issues on appeal, which included service connection for a lumbar spine disability.  The Veteran provided testimony regarding his symptoms as well as any currently diagnosed disability.  The hearing transcript also reflects appropriate exchanges between the Veteran, his attorney, and the undersigned pertaining to the Veteran's current treatment and the bases for denial of the claim.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

As for additional records, the Veteran has not identified any additional, outstanding records necessary to decide this matter.  The Board notes that a January 2005 administrative letter suggests that the Veteran had been awarded Social Security Administration (SSA) benefits.  The basis of such an award is not clear from the record.  However, the Veteran testified during his July 2013 hearing that he had not been diagnosed with a lumbar spine disorder.  There is no indication or allegation that any impairment of the lumbar spine disorder was considered in awarding such benefits.  As such records are not shown to be relevant to the instant claim, they are not essential to the adjudication of this matter, and need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (there is no duty to obtain SSA records when there is no evidence that they are relevant).  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any of this claim.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield  v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   

II.  Service Connection

A.  Tinnitus

The Veteran contends that his tinnitus is the result of his exposure to noise during service, specifically from shooting a N-1 rifle and from maintaining generators.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases are presumed to have been incurred  during service if the disease becomes manifest to a compensable degree one year from date of termination of such service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit recently held that the provisions of 38 C.F.R. § 3.303(b) relating to establishing service connection on the basis of continuity of symptomatology in lieu of a medical nexus opinion is limited to disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
Specifically, in written statements and during the July 2013 hearing, the Veteran asserted that he currently experiences tinnitus that is characterized by ringing in his ears.  He testified that tinnitus began while he was in service after firing a N-1 rifle.  He also testified that the ringing in his ears continued after service, but that he did not seek treatment for it.

The Board further notes that the Veteran is competent to diagnose tinnitus, i.e., ringing of the ears, on the basis of his own lay assertions.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify as to ringing in the ears (tinnitus)); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  See also  Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308 -09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis). 

Therefore, given the Veteran's assertions that he currently experiences tinnitus-and the absence of any reason to question the veracity of those assertions-the Board finds there is a current diagnosis of tinnitus.  As such, the remaining inquiry in this case is whether there is competent, credible, and probative evidence establishing a nexus between current tinnitus and the Veteran's service.

Although the service treatment records reflect no complaints, findings or diagnoses pertinent to tinnitus, as indicated, the Veteran is competent, as a layperson, to report that about which he has personal knowledge, including the onset, presence, and nature of symptoms, including tinnitus.  The Board also notes that the Veteran complained of periodic ringing in his ears during an October 1977 private psychological evaluation, complaints made during the course of treatment and made many years before the filing of the instant claim.  The Board notes that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  Again, the Board finds no reason to question the veracity of the Veteran's assertions that he experienced tinnitus during service.  Therefore, while there is no contemporaneous evidence of tinnitus during service, there is competent, credible, lay evidence establishing that tinnitus first manifested during the Veteran's active duty service.

The Board acknowledges that no competent professional has specifically related the Veteran's current tinnitus to his military service; however, such an opinion is not necessarily needed with respect to tinnitus.  As indicated, tinnitus is not among the chronic diseases listed at 38 C.F.R. § 3.309(a).  Nonetheless, given the nature of the disability (as explained above), the Board finds that the Veteran's competent and credible assertions of experiencing tinnitus in service, continuing to experience tinnitus after service, and currently experiencing tinnitus, are sufficient to support a finding that there may be a medical nexus between the Veteran's military service and his current tinnitus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the totality of the evidence, to particularly include the Veteran's credible lay assertions in support of his claim, and resolving all reasonable doubt in his favor, the Board finds that the criteria for service connection for tinnitus are met.




B.  Lumbar Spine Disability 

The Veteran contends that service connection for a lumbar spine disorder is warranted, as he worked as a truck driver during service and had sought treatment for back symptoms on one occasion prior to service discharge. 

Pertinent to a claim for service connection, the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency., See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.   38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Here, the Veteran's service treatment records reflect that, in September 1965, two days prior to his service discharge examination, the Veteran complained of pulling his back after lifting a heavy object and an impression of a mild sprain was made.  However, the September 1965 service discharge examination was negative for complaints, findings or diagnoses even suggesting a chronic lumbar spine disability.  In the September 1965 Report of Medical History, the Veteran indicated that he did not have any illness or injury other than those already noted in the report and he denied nervous trouble of any sort or neuritis.   The post-service clinical evidence of record is completely negative for complaints, findings, or diagnoses pertaining to the lumbar spine.  Significantly, moreover,  neither the Veteran nor his attorney has presented or identified any existing medical evidence or opinion that, in fact, supports a diagnosis of lumbar spine disability, and that such disability had its onset in or is otherwise medically related to service.  Moreover, on these facts, a remand of these matters to arrange for the Veteran to undergo a VA examination or to otherwise obtain a medical opinion in connection with either claim is not required. 

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has not demonstrated, fundamentally, that he has a current lumbar spine disability, and there is nothing whatsoever to indicate that any such purported disability may be associated with an event, injury, or disease in service.  The Veteran acknowledged during his hearing testimony that he had not been diagnosed with a lumbar spine disorder, and neither he nor his attorney has since identified or submitted any medical evidence to indicate otherwise.  Therefore, VA has no obligation to obtain any medical examination or opinion in connection with this claim.    See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83. 

Although the Veteran seems to think that, in this case, the presence of in-service injury warrants an award of service connection, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.   See 38 U.S.C.A. § 1110; see also 38 C.F.R. §§ 3.303, 3.304. Thus, where, as here, competent, probative evidence does not establish, fundamentally, that the Veteran has the disability for which service connection is sought-and if so, that there exists a nexus between such disability and service-there can be no valid claim for service connection.

Finally, as for any direct assertions by the Veteran and/or his attorney as to diagnosis or medical etiology, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The medical matters of the diagnosis and etiology of lumbar spine disability are matters within the province of trained medical  professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matters of the diagnosis and etiology of claimed lumbar spine disability are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his attorney is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matters upon which this claim turns.  Id.   Hence, lay assertions as to either diagnosis or  medical nexus have no probative value. 

For all the foregoing reasons, the Board finds that service connection for a lumbar spine disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports either claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert supra. 


ORDER

Service connection for tinnitus is granted, subject the legal authority governing the payment of VA compensation.

Service connection for lumbar spine disability,  claimed as lower back pain, is denied.


REMAND

The Board's review of the claims file reveals that further RO action for the claim remaining on appeal is warranted.

The claims file contains a March 2003 treatment summary indicating that the Veteran had received mental health treatment at the VA hospitals in Lakeside and Westside (Jessie Brown) for "many years."  Further, an August 2004 VA examination report indicates that the Veteran had received treatment at VA in 1979 due to "marital and family problems."  Records dated from August 2005 to September 2010 from the Brown VA Medical Center are located in the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all records of pertinent treatment from the Jessie Brown VAMC (prior to August 2005 and since September 2010) as well as any records from the Lakeside and Hines VAMCs for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

Also, to ensure that all due process requirements are met, and the record is complete, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining  that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  The RO's adjudication of the claims should include consideration of all additional evidence added to the record since the last adjudication of the claim.
 
Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all pertinent records of mental health evaluation and/or treatment of the Veteran from the Jessie Brown (Westside) VAMC (dated prior to August 2005 and since September), as well as any such outstanding records from the Lakeside and Hines VAMCs.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.   

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authority to obtain, 

Also clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


